Exhibit 10.12(a)

Revised Schedule to Severance Agreement

Horace Mann Educators Corporation (“HMEC”) and Horace Mann Service Corporation
(“HMSC”) entered into severance agreements for change of control with the
following persons on the dates shown. These agreements are substantially similar
to the one included as Exhibit 10.12 to HMEC’s Annual Report on Form 10-K for
the year ended December 31, 2008 except that the multiple of the highest annual
compensation received by the employee in the five preceding years used to
determine a one-time cash payment is equal to the duration listed below.

 

Employee

  

Duration

  

       Original

Agreement Date

  

   Replacement

Agreement Date

Ann M. Caparrós

   2.9 years    March 1994    December 2008

Peter H. Heckman

   2.9 years    April 2000    December 2008

Paul D. Andrews

   2 years    July 2001    December 2008

Bret A. Conklin

   2 years    January 2002    December 2008

Dwayne D. Hallman

   2 years    January 2003    December 2008

Ricky A. Renner

   2 years    July 2001    December 2008

Robert E. Rich

   2 years    February 2001    December 2008

 

Note: HMEC entered into a severance agreement with Louis G. Lower II as set
forth in the Lower Employment Agreement contained in Exhibit 10.12 to HMEC’s
Annual Report on Form 10-K for the year ended December 31, 1999, and an
amendment contained in Exhibit 10.14(a) to HMEC’s Annual Report on Form 10-K for
the year ended December 31, 2008.